DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 07/17/2020.
3.	During a telephone conversation with Brian Young on 04/12/2021 a provisional election was made without traverse to prosecute the invention of species, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Objections
5.	Claim 8 are objected to because of the following informalities:  claim recites “wherein the first set of videos” in …receiving a first set of video files at a node that delivers video files to client devices, wherein the first set of videos… which appears to be an extra.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-6 and 8 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Joliveau (US 10,277,669).

Regarding Claims 1 and 8, Joliveau discloses a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing device (e.g., see Fig. 2; Col 6 lines 19-32; such as executed by a processor of an edge server 125), cause the computing device to be operable for: 
receiving a first set of video files at a node that delivers video files to client devices (e.g., see Col 8 lines 21-28; such as receive the most recently requested fragments of media content in cache 130); receiving a second set of video files at the node, wherein the second set of video files are predicted to be delivered by the node to a client device during a time period (see Col 8 lines 28-33; such as edge server 125 may pre-cache various fragments of media content in anticipation that those fragments will be requested in the near future by devices that have communicated regarding their predictions to edge server);
receiving, by the node, a request for a video file from a client device (e.g., see Col 12 lines 9-13; such as  receive a request for a fragment of media content); 
determining, by the node, whether the video file is stored in the first set of video files and the second set of video files; when the video file is stored in the first set of video files and the second set of video files, sending, by the node, the video file from the first set of video files and the second set of video files (e.g., see Col 3 lines 15-26; Col 12 lines 14-19; sending to the client device if the requested fragment is available in the cache 130); and when the video file is not stored in the first set of video files and the second set of video files, sending, by the node, a request for the video file to another node (e.g., see Col 6 lines 51-56; Col 7 lines 8-12; Col 12 lines 19-25; such as communicate with other edge servers regarding server availability or contact  original server to retrieve if the requested fragment or fragments not in the cache of the edge server). 

Regarding Claim 2, Joliveau further discloses the first set of video files is set on multiple nodes that deliver video files to client devices (e.g., see Col 8 lines 21-28; such as the most recently requested fragments of media content of each node).

Regarding Claim 3, Joliveau further discloses the first set of video files are manually set (e.g., see Col 8 lines 21-28; such as caching policy for the first set of video files, such as the most recently requested fragments of media content is manually set).

Regarding Claim 4, Joliveau further discloses storing a third set of video files based on the video files in the third set being sent to client devices, wherein the third set of video files were requested from another node (e.g., see Col 7 lines 12-18; such as edge server 125 can also receive additional information from other edge servers regarding other client devices and/or requests for media content).

Regarding Claim 5, Joliveau further discloses the second set of video files are updated upon expiration of the time period, and the updated second set of video files are predicted to be delivered by the node to a client device during a next time period (e.g., see Col 7 lines 45-49; such as update popular content based on time of day or the day of a week).

Regarding Claim 6, Joliveau further discloses the second set of video files are determined by predicting which client devices may access the second set of video files on the node during the time period (e.g., see Col 7 lines 45-49; such as based on time of day).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joliveau (US 10,277,669) as applied to claim 1 above, and further in view of Lientz (US 2014/0095804).

Regarding Claim 7, Joliveau discloses a plurality of nodes delivery the video files to the client devices (see Col 7 lines 33-45), and the second set of video files are determined per node in the plurality of nodes based on predicting which client devices may access a respective second set of video files on a respective node during the time period (see Col 7 lines 40-49) but is not explicit about the first set of video files are the same across the plurality of nodes.
However, in an analogous art, Lientz discloses, as in one embodiment, that an edge server may cache the same content as other edge servers in the same PoP or may be configured to cache different content than the other edge servers in the same PoP (e.g., see Para 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Joliveau to include the first set of video files are the same across the plurality of nodes, as taught by Lientz so similar or common favorite content can be accommodated for sharing as deemed appropriate choice by the system.

Conclusion
8.	Claims 1-8 are rejected.
	Claim 8 is objected.
	Claims 9-20 are non-elected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426